—In an action to recover damages for personal injuries, etc., the defendants Brahim Musovic, Selim Musovic, and Becir Musovic appeal from an order of the Supreme Court, Queens County (Schulman, J.), dated June 27, 2002, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
*255The appellants, property owners, failed to establish as a matter of law that their superintendent’s snow removal activities did not cause, create, or otherwise increase the allegedly hazardous icy condition which resulted in the plaintiff Milivoje Karalic’s injuries (see Mahoney v Affrunti, 297 AD2d 717 [2002]; Giamboi v Manor House Owners Corp., 277 AD2d 201, 202 [2000]; Baillet v Auerbach, 277 AD2d 335 [2000]). Since the appellants failed to meet their burden, it is not necessary to consider whether the papers in opposition to the motion were sufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Chaplin v Taylor, 273 AD2d 188 [2000]). Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.